 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9
      MICHAEL D. CASTRO,
10
                             Plaintiff,
11                                                                  NO. C17-8RSL
                     vs.
12
      TRI MARINE FISH COMPANY, LLC, et al.,                         MINUTE ORDER
13
                             Defendants.
14

15
            The following Minute Order is made and entered on the docket at the direction of the
16
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
            Judge Lasnik recuses himself in the above entitled action and this case is reassigned in rotation
18
     to the Honorable John C. Coughenour. The cause number in this case is changed to C17-8JCC which
19
     reflects the initial of the Judge to which this case was reassigned.
20

21
            DATED this 4th day of March, 2019.
22

23                                                                 s/Kerry Simonds
                                                                   by Kerry Simonds, Deputy Clerk
24                                                                 To Robert S. Lasnik, Judge
                                                                   206-370-8519
25

26

27

28   MINUTE ORDER
